16095Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 29th, 2021 has been entered. Claims 1-16 and 18 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection to the Abstract, Specification, and Drawings. Applicant’s amendments to the claims have overcome the claim objections and 35 U.S.C. 112(b) rejections of Claims 2 and 9-16 and the 35 U.S.C. 101 rejection of Claim 18. 
The amendments to the claims have changed the interpretation of the “analysis unit” in Claims 9-12 and 15-16 and “executing unit” in claim 9 from being interpreted under 35 U.S.C. 112(f) to broadest reasonable interpretation with the addition of structural limitations of the analysis unit and the executing unit. Due to amendments, Claims 9-10 and 13-15 are rejected using prior art Turner and Washburn along with the addition of new art Erm (US10030222). Claims 11-12 are now rejected under prior art Turner, Washburn, and Weatherhead along with the addition of new art Erm. Claim 16 is rejected under prior art Turner, Washburn, and Matsuo along with the addition of new art Erm.

Response to Arguments
Applicant's arguments filed March 29th, 2021, with respect to the Rejection of Claims 1-16 and 18 under 35 U.S.C. 103, have been fully considered but they are not persuasive.

On page 9, Paragraph 3, Applicant remarks the claims have been amended to specify “cited passage appears to refer to analyzing and processing experimental data from a single reactor 1506, rather than real-time data from two experiment runs being executed in parallel.”  Figure 53 shows the reactor 1506 as a black box and Column 39, lines 5-12 of Turner detail the reactor but does not in those lines detail that the reactor is a single reactor.  Rather, from Column 38, Lines 55-65 it details that the reactor 1506 is a parallel reactor.  Furthermore, Figure 54 and Column 39 Lines 13-25 goes into more details about reactor 1506 as being a reactor that includes a block 1540 that contains a number of reactor vessels 1542.  As such, Turner teaches the reactor as having a plurality of reactor vessels for performing the experiment and details the performance of experiments and control of them in parallel.

On Page 9, Paragraph 4, Applicant remarks that Washburn refers to “mass spectral analysis scans” which are carried out in series rather than in parallel.  Washburn adds the teaching of modifying the experiment based on the analysis, while Turner details the experiment proceeding with parallel reactors.  Turner details on Column 39, Lines 13-25 the reactor having automatic control and monitoring, while Washburn’s added teaching of the modification based on the analysis would be towards how the automatic control is occurring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US6455316) in view of Washburn (US20030036207).
In regards to Claim 1, Turner teaches “executing a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54); retrieving a first real-time (In situ measurements of viscosity – Column 23, Lines 26-35) set of data of the experiment run while the experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieving a second real-time set of data of a second experiment (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) run being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63; Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25), analyzing the retrieved first real-time set of data and the second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12); and, the parameters upon which the first experiment run is being executed during execution of the first experiment run such that the (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54); and allowing the second experiment run to continue without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying based on the analysis.”
Washburn teaches “modifying, based on the analysis (control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to incorporate the teaching of Washburn to include control signals generated by the data analysis system to modify the parameters. Doing so would improve the analysis and control of parallel reactors.

In regards to Claim 2, Turner in view of Washburn discloses the claimed invention as discussed above and Turner further teaches “the analysis step includes comparing the retrieved first real-time set of data against a predetermined set of criteria and in which the parameters are modified based on the comparison (A valve, under control of a processor, admitted ethylene gas into the reaction vessel when the vessel head space pressure dropped below PL = 16.1 psig due to consumption of ethylene – Column 31, Lines 55-65).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to include the further teaching of Turner to control the head space pressure. Doing so would improve the analysis and control of the pressure of parallel reactors.

In regards to Claim 5, Turner in view of Washburn discloses the claimed invention as discussed above and Turner further teaches “the set of data includes viscosity (Viscosity – Column 22, Lines 53-66).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to include the further teaching of Turner to include viscosity as the data. 

In regards to Claim 6, Turner in view of Washburn discloses the claimed invention as discussed above and Turner further teaches “the parameters include one or more selected from a group comprising: temperature (Temperature control and monitoring – Column 12, Lines 43-62) and pressure (Pressure Control System – Column 29, Lines 19-45).”
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to include the further teaching of Turner to include temperature and pressure control and monitoring. Doing so would improve the analysis and control of the pressure and temperature of parallel reactors.

In regards to Claim 7, Turner in view of Washburn discloses the claimed invention as discussed above and Turner further teaches “retrieving a target outcome (Reactor control system samples additional data – Column 41 Lines 35-40) and a set of boundary conditions (specified termination condition – Column 41, Lines 24-49), wherein the analyzing step is performed based on the retrieved target outcome and set of boundary conditions (When all reactor vessels in a reactor block have reached a specified termination condition, the experiment is complete – Column 41 Lines 24-49).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to include the further teaching of Turner to sample additional data and have specified conditions for the analysis. Doing so would improve the analysis and control of the parallel reactors.
 
In regards to Claim 18, Turner teaches “a non-transitory computer-readable medium storing a computer program that (apparatus, method, computer programs – Column 9, Lines 35-40), when executed, is operative to: execute a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54) retrieving a first real-time set of data (In situ measurements of viscosity – Column 23, Lines 26-35) of the experiment run while the experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieve a second real-time set of data of a second (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63 Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25), analyze the retrieved first real-time set of data and the second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12); and, the parameters upon which the first experiment run is being executed during execution of the first experiment run such that the run continues to be executed according to the modified set of parameters (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54) while the second experiment run continues without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying, based on the analysis.”
Washburn teaches “modifying, based on the analysis (control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”
.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn and Weatherhead (US20150369013).

In regards to Claim 3, Turner in view of Washburn discloses the claimed invention as discussed above except for “retrieving a historical set of data of an experiment run previously executed, wherein the analyzing step is performed based on the historical set of data.”
Weatherhead teaches “retrieving a historical set of data (historical data – [0065]) of an experiment run previously executed (data related to previous items produced by any application – [0065]), wherein the analyzing step is performed based on the historical set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Weatherhead to include historical data relating to previous runs for the performance of the analysis step. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

Claim 4, Turner in view of Washburn discloses the claimed invention as discussed above except for “retrieving a third-party set of data of an experiment run executed by a third party, the third-party set of data being retrieved from a cloud computing system, wherein the analyzing step is performed based on the third-party set of data.”
Weatherhead teaches “retrieving a third-party set of data (historical data stored within the cloud-based computing system – [0065]) of an experiment run (data related to previous items produced by any application – [0065]) executed by a third party (collaboration between various users of the cloud-based computing system – [0062]), the third-party set of data being retrieved from a cloud computing system (cloud-based computing system – [0062]), wherein the analyzing step is performed based on the third-party set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Weatherhead to include data from a cloud-based computing system to allow for collaboration between users. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

Claims 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn and Erm (US10030222).
In regards to Claim 9, Turner teaches “an executing unit comprising a reactor (Parallel reactor system, 130 – Column 11, Lines 45-60, Figure 2) and a control system  (Temperature control – Column 12, Lines 43-62; Pressure control 1548 – Column 39, Lines 13-25, Figure 54) configured to execute a first experiment run (in the synthesis of organic molecules – Column 12, Lines 45-55) within the reactor according to a set of parameters (Temperature control and monitoring – Column 12, Lines 43-62; Pressure control and monitoring System 1548 – Column 39, Lines 13-25, Figure 54); and, an analysis unit (Reactor control system 1500 – Column 39, Lines 5-12) comprising a computer system (computer platform – Figure 67) configured to: retrieve a first real-time set of data (In situ measurements of viscosity – Column 23, Lines 26-35) of the experiment run while the experiment run is being executed (Calorimetric data measurement – Column 16, Lines 46-65; Viscosity – Column 22, Lines 53-66); retrieve a second real-time set of data of a second experiment run (When screening multiple reaction mixtures, one may subject all of the vessels to a series of step changes in either frequency or field strength – Column 27, Lines 20-33) being executed in parallel to the first experiment run (Parallel reactor – Column 10, Lines 49-63; Reactor 1506 is a parallel polymerization reactor – Column 38, Lines 55-60; reactor 1506 contains reactor block 1540 which includes reactor vessels 1542 – Column 39, Lines 13-25); and, analyze the retrieved first real-time set of data and the retrieved second real-time set of data to determine an adjusted set of parameters (Reactor control system 1500 acquires experimental data from reactor 1506 and processes the experimental data in the system control module and data analysis module – Column 39, Lines 5-12), wherein the executing unit is further configured to modify the parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters (reactor 1506 in which pressure, temperature, and mixing intensity are automatically controlled and monitored – Column 39, Lines 13-25, Figure 54) while the second experiment run is executed without modified parameters (Can change the temperature of a vessel during processing such as ramping it to detect phase transitions, and maintain block at a constant temperature while maintaining the block at a constant temperature – Column 14, Lines 1-20; “changing the reaction environment in one or more of the plurality of reactor vessels in response to the set point and change in one or more of the set of experimental values” – Column 5, Lines 24-40).”
Turner does not teach “modifying, based on the analysis.”
Washburn teaches “modifying, based on the analysis (control signals may be used to modify configuration settings or parameters; control signals may be issued by the data analysis system – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner to incorporate the teaching of Washburn to include control signals generated by the data analysis system to modify the parameters. Doing so would improve the analysis and control of parallel reactors.
Turner in view of Washburn does not teach “an executing unit comprising a bioreactor and a control system.”
Erm teaches “an executing unit comprising a bioreactor and a control system (bioreactor with mother reactor and daughter reactor, control device – Column 5, Lines 55-65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Erm to include multiple bioreactors. Doing so would improve the varying of parameters of an experiment over multiple reactors.

In regards to Claim 10, Turner in view of Washburn and Erm discloses the claimed invention as discussed above and Turner further teaches “the analysis unit is further configured to compare the retrieved first real-time set of data against a predetermined set of criteria and in which the parameters are modified based on the comparison (A valve, under control of a processor, admitted ethylene gas into the reaction vessel when the vessel head space pressure dropped below PL = 16.1 psig due to consumption of ethylene – Column 31, Lines 55-65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to include the further teaching of Turner to control the head space pressure. Doing so would improve the analysis and control of the pressure of parallel reactors.

In regards to Claim 13, Turner in view of Washburn and Erm discloses the claimed invention as discussed above and Turner further teaches “the set of data includes viscosity (Viscosity – Column 22, Lines 53-66).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to include the further teaching of Turner to include viscosity as the data. 

In regards to Claim 14, Turner in view of Washburn and Erm discloses the claimed invention as discussed above and Turner further teaches “the parameters include one or more (Temperature control and monitoring – Column 12, Lines 43-62) and pressure (Pressure Control System – Column 29, Lines 19-45).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to include the further teaching of Turner to include temperature and pressure control and monitoring. Doing so would improve the analysis and control of the pressure and temperature of parallel reactors.
  
In regards to Claim 15, Turner in view of Washburn and Erm discloses the claimed invention as discussed above and Turner further teaches “the analysis unit is further configured to: retrieve a target outcome (Reactor control system samples additional data – Column 41 Lines 35-40) and a set of boundary conditions (specified termination condition – Column 41, Lines 24-49), wherein the analysis is performed based on the retrieved target outcome and set of boundary conditions (When all reactor vessels in a reactor block have reached a specified termination condition, the experiment is complete – Column 41 Lines 24-49).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to include the further teaching of Turner to sample additional data and have specified conditions for the analysis. Doing so would improve the analysis and control of the parallel reactors.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Erm, and Weatherhead.

In regards to Claim 11, Turner in view of Washburn and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: retrieve a historical set of data of an experiment run previously executed, wherein the analysis is performed based on the historical set of data.”
Weatherhead teaches “the analysis unit is further configured to: retrieve a historical set of data (historical data – [0065]) of an experiment run previously executed (data related to previous items produced by any application – [0065]), wherein the analysis is performed based on the historical set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to incorporate the teaching of Weatherhead to include historical data relating to previous runs for the performance of the analysis step. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

In regards to Claim 12, Turner in view of Washburn and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: retrieve a third-party set of data of an experiment run executed by a third party, the third-party set of data being retrieved from a cloud computing system, wherein the analysis is performed based on the third-party set of data.”
“the analysis unit is further configured to: retrieve a third-party set of data (historical data stored within the cloud-based computing system – [0065]) of an experiment run (data related to previous items produced by any application – [0065]) executed by a third party (collaboration between various users of the cloud-based computing system – [0062]), the third-party set of data being retrieved from a cloud computing system (cloud-based computing system – [0062]), wherein the analysis is performed based on the third-party set of data (use historical data to perform additional analyses on the received data – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to incorporate the teaching of Weatherhead to include data from a cloud-based computing system to allow for collaboration between users. Doing so would improve the process of analysis to determine the effectiveness of the analysis and whether any changes in the experiment have occurred.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn and Matsuo (US6381554).
In regards to Claim 8, Turner in view of Washburn discloses the claimed invention as discussed above except for “the analysis step comprises extrapolating the experiment to predict experiment data.”
Matsuo teaches “the analysis step comprises extrapolating the experiment to predict experiment data (method of predicting time-series continuous data in which plural measuring points and measured values at the measuring points of the time-series continuous data are stored beforehand, and a predicted value of the data at one prediction point is determined via an interpolation formula based on the stored measuring points and measured values – Column 2, Lines 10-18).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn to incorporate the teaching of Matsuo to interpolate data from measured values in an experiment to predict the outcome data. Doing so would improve the process monitoring and control of a system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Washburn, Erm, and Matsuo.
In regards to Claim 16, Turner in view of Washburn and Erm discloses the claimed invention as discussed above except for “the analysis unit is further configured to: extrapolate the experiment to predict experiment data.”
Matsuo teaches “the analysis unit is further configured to: extrapolate the experiment to predict experiment data (method of predicting time-series continuous data in which plural measuring points and measured values at the measuring points of the time-series continuous data are stored beforehand, and a predicted value of the data at one prediction point is determined via an interpolation formula based on the stored measuring points and measured values – Column 2, Lines 10-18).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner in view of Washburn and Erm to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863